Order entered May 14, 2019




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-18-00626-CV

 GOLDEN PEANUT COMPANY, LLC D/B/A GOLDEN PEANUT AND TREE NUTS,
                           Appellant

                                             V.

                  GIVE AND GO PREPARED FOODS CORP., Appellee

                     On Appeal from the 101st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-17-13535

                                         ORDER
       Before the Court is appellant Golden Peanut Company, LLC d/b/a Golden Peanut and

Tree Nuts’s May 1, 2019 “Motion for Leave to File Reply to Appellee’s Supplemental Brief.

After due consideration, that motion is DENIED.


                                                   /s/   CORY L. CARLYLE
                                                         JUSTICE